In re: Gimore’s Newsstand and Leo Mice-li applying for writ of certiorari.
Writ granted. Since the search warrant authorized the seizure of all copies of the specified titles and since the petitioner was not afforded a hearing on the question of obscenity before the warrant issued, the procedure was constitutionally deficient. The search warrant and the blanket seizure are quashed and use of the materials as •evidence is suppressed. See A Quantity of Copies of Books v. Kansas, 378 U.S. 205, 84 S.Ct. 1723, 12 L.Ed. 809 (1964).